Exhibit 10.2

EXECUTION VERSION

Morgan Stanley Senior Funding, Inc.

1585 Broadway

New York, New York 10036

June 25, 2014

Alcoa Inc.

390 Park Avenue

New York, New York 10022

 

Attention: Mr. Peter Hong

     Vice President and Treasurer

Ladies and Gentlemen:

Project Diamond

364-Day Bridge Facility

Commitment Letter

You (“you” or the “Borrower”) have advised Morgan Stanley Senior Funding, Inc.
(“MSSF”, and together with each Lender (as defined below) that becomes a party
to this Commitment Letter as an additional “Commitment Party” pursuant to
Section 2 hereof, collectively, the “Commitment Parties”, “we” or “us”) that
you, and one of your wholly owned subsidiaries (“Acquisition Sub”), intend to
acquire (the “Acquisition”) all of the outstanding share capital of companies
previously identified to us and codenamed “Diamond” (such companies,
collectively, the “Target”, and together with the subsidiaries thereof, the
“Acquired Business”), pursuant to that certain share purchase agreement to be
entered into among you, Acquisition Sub, the Target, the seller representative,
and the seller of the Target (together with the ultimate beneficial owners of
the Target and the seller representative, collectively the “Seller”) (including
all annexes and exhibits thereto and all material documents related to
consummation of the Acquisition, as amended, modified and supplemented in
accordance with the terms hereof, the “Acquisition Agreement”).

In that connection, you have advised us that the total amount required to
finance the Acquisition (including repayment or redemption of the existing
material indebtedness of the Target) and to pay the fees and expenses incurred
in connection therewith shall be provided by, at the election of the Borrower, a
combination of (a) the Borrower’s available cash and borrowings under its
five-year revolving credit agreement, dated as of July 25, 2011, among the
Borrower, the lenders and issuers named therein, Citibank, N.A., as
administrative agent, and JPMorgan Chase Bank, N.A., as syndication agent (as
amended, amended and restated or otherwise modified from time to time prior to
the date hereof, the “Existing Credit Agreement”), (b) the issuance by the
Borrower of a combination of equity securities, equity-linked securities and
unsecured debt securities and/or its borrowing of term loans (the foregoing,
collectively, the “Permanent Financing”), and/or (c) to the extent the Borrower
does not issue or borrow the Permanent Financing on or prior to the Closing Date
(as defined below), the borrowing by the



--------------------------------------------------------------------------------

Borrower of loans under a 364-day senior unsecured bridge term loan facility
(the “Facility”) in an aggregate principal amount not to exceed $2.5 billion.
The Acquisition, the Facility and the transactions contemplated by or related to
the foregoing are collectively referred to as the “Transactions”. No other
financing will be required for the Transactions. The date on which the Facility
shall be available is herein referred to as the “Closing Date”.

1. Commitments. MSSF is pleased to commit to provide 100% of the Facility,
subject to and on the terms and conditions set forth in this letter and in the
Summary of Terms and Conditions attached hereto as Exhibit A (including the
Annex attached thereto) and the Conditions Precedent to Loans attached hereto as
Exhibit B (collectively, the “Term Sheets” and collectively with this letter,
this “Commitment Letter”); provided that, the amount of the Facility and the
aggregate commitment of the Commitment Parties hereunder for the Facility shall
be automatically reduced at any time on or after the date hereof as set forth in
the section titled “Mandatory Prepayments/Commitment Reductions” in Exhibit A
hereto. It is understood that MSSF shall act as sole lead arranger and sole
bookrunner (in such capacity, the “Arranger”) and sole administrative agent for
the Facility. You agree that, as a condition to the commitments, agreements and
undertakings set forth herein, no other agents, co-agents, arrangers or
bookrunners will be appointed, no other titles will be awarded and no
compensation will be paid in connection with the Facility, unless you and we
shall agree. It is further agreed that MSSF will have “upper left” placement in
all documentation used in connection with the Facility and shall have all roles
and responsibilities customarily associated with such placement.

Our commitments and agreements hereunder are subject to the satisfaction or
waiver of the following conditions:

(A) Except as set forth in Group Disclosure Letter (as defined in the
Acquisition Agreement and as provided to MSSF prior to its execution hereof) (it
being understood that the disclosure of any matter, information, item or other
disclosure in any section of the Group Disclosure Letter (whether or not an
explicit cross-reference appears) shall be deemed to be disclosure with respect
to this condition (A) to the extent that it is reasonably apparent from the face
of such disclosure that such matter, information, item or other disclosure in
such section of the Group Disclosure Letter is relevant to this condition (A)),
from December 31, 2013 through the date of the Acquisition Agreement, there has
not been any change in the financial condition, business or results of
operations of the Group, taken as a whole, that has had an Acquired Business
Material Adverse Effect (as defined below). As of the Closing Date, since the
date of the Acquisition Agreement, no Acquired Business Material Adverse Effect
shall have occurred. For the purposes hereof, “Acquired Business Material
Adverse Effect” shall mean any event, change, circumstance, condition,
occurrence, effect or state of facts that has had or is reasonably likely to
have, individually or in the aggregate, a material adverse effect on the assets,
properties, business, condition (financial or otherwise) or results of
operations of the Group, taken as a whole; provided, however, that none of the
following (including any event, change, circumstance, condition, occurrence,
effect or state of facts to the extent arising out of the following) shall be
deemed, either individually or in the aggregate, to constitute an Acquired
Business Material Adverse Effect: (i) any general condition or event affecting
the industries or markets (including customers) in which any member of the Group
conducts operations; (ii) any general economic, capital market, financial,
political or regulatory conditions, worldwide or in the countries in which the
Group conducts operations; (iii) any occurrence, outbreak, escalation or
material worsening of war, armed hostilities, acts of terrorism (including cyber
terrorism), or any national or international calamity, crisis or emergency
(including natural disasters), or any governmental or other response to any of
the foregoing, in each case whether or not involving the countries in which the
Group conducts operations; (iv) any event, change, occurrence, effect or state
of facts related to or resulting from the Transactions or the announcement or
pendency thereof (including any (A) actions by customers, suppliers or
competitors, (B) loss of personnel, suppliers or customers, or (C) the delay or
cancellation of orders for services and products); (v) any change (or proposed
change) in applicable accounting requirements or principles or applicable Laws,
after the date of this Agreement; (vi) any action taken (or omitted to be taken)
by any member of the Group to the extent

 

2



--------------------------------------------------------------------------------

expressly required by this Agreement or, at the Purchaser’s express written
request; (vii) any failure to meet financial projections (but not excluding any
of the reasons for or factors contributing to any such failure); (viii) any
event, change, occurrence, effect or state of facts to the extent resulting from
a material, uncured breach of this Agreement by the Purchaser; and (ix) any
event, change, occurrence, effect or state of facts resulting from the identity
of the Purchaser or its Affiliates; provided, further, that any event, change,
occurrence, effect or state of facts set forth in clauses (i), (ii) and
(iii) above may be taken into account in determining whether there is or has
been an Acquired Business Material Adverse Effect to the extent (but only to the
extent) that such event, change, occurrence, effect or state of fact has had or
is reasonably likely to have, individually or in the aggregate, a
disproportionately adverse effect on the Group, taken as a whole, compared to
other similarly situated companies in the industries in which the Group operates
(each capitalized term used in the definition of “Acquired Business Material
Adverse Effect” and not defined herein has the meaning given thereto in the
Acquisition Agreement as in effect on the date hereof).

(B) The Borrower shall have engaged (on or before the Borrower’s execution of
this Commitment Letter) one or more investment and/or commercial banks
satisfactory to the Arranger on terms and conditions satisfactory to the
Arranger to arrange permanent financing or refinancing for the Acquisition.

(C) The satisfaction or waiver of the other conditions set forth in Exhibit B.

The conditions to closing and funding of our commitments hereunder on the
Closing Date are limited to those expressly set forth in the preceding paragraph
and in Exhibit B. It is understood and agreed that the commitments of the
Lenders in respect of the Facility and the extensions of credit thereunder on
the Closing Date shall not be conditioned on the accuracy or correctness of any
representation or warranty other than (i) the representations made by or on
behalf of the Acquired Business in the Acquisition Agreement as are material to
the interests of the Lenders, but only to the extent that the Borrower (or a
subsidiary, including Acquisition Sub) has the right (taking into account any
applicable cure periods) to terminate its obligations to consummate the
Acquisition under the Acquisition Agreement (pursuant to the terms thereof) as a
result of a breach of such representations in the Acquisition Agreement (the
“Acquisition Agreement Representations”) and (ii) the Specified Representations
(as defined below) as they relate to the Borrower or any guarantor (and, with
respect to clause (i) below, as they relate to the Borrower and its subsidiaries
(other than the Acquired Business). For purposes hereof, “Specified
Representations” means the representations and warranties contained in the
Credit Documentation (defined below) relating to (a) corporate power and
authority, (b) the authorization, execution, delivery and enforceability of the
Credit Documentation, (c) no conflicts of the Credit Documentation with
(i) organizational documents, (ii) any agreement with respect to indebtedness in
a principal amount in excess of $100 million or (iii) any applicable law to the
extent such conflict pursuant to this clause (iii) results or would reasonably
be expected to result in a material adverse effect on the rights or remedies of
the Lenders or the Administrative Agent under the Credit Documentation, (d) the
Borrower’s audited financial statements as of December 31, 2013 present fairly
the financial position of the Borrower and its subsidiaries in accordance with
GAAP as of such date, (e) governmental authorization with respect to the
Facility, (f) solvency, (g) Federal Reserve margin regulations, (h) the
Investment Company Act and (i) compliance with OFAC and use of proceeds not in
violation of the FCPA (this paragraph, and the provisions herein, the “Limited
Conditionality Provision”).

2. Syndication. The Arranger reserves the right, prior to or after execution of
the definitive documentation for the Facility (the “Credit Documentation”), in
consultation with you, to syndicate all or a part of the commitments hereunder
to one or more financial institutions and/or lenders (collectively, the
“Lenders”) in accordance with the terms hereof, which syndication shall be
managed by the Arranger in consultation with the Borrower; provided, however,
that, notwithstanding anything else to the contrary contained herein, (a) until
the date that is 60 days after the date hereof (the “Initial Syndication
Period”), the selection of Lenders and any roles awarded and allocations by the
Arranger

 

3



--------------------------------------------------------------------------------

shall be subject to the Borrower’s approval in its sole discretion (provided
that such approval shall not be required with respect to the selection of any
Lender that is a party to the Existing Credit Agreement) and (b) following the
Initial Syndication Period, if and for so long as a Successful Syndication (as
defined in the Fee Letter referred to below) has not been achieved, the
selection of Lenders by the Arranger shall be in consultation with the Borrower
(it being understood and agreed that no Lender selected by the Arranger pursuant
to this clause (b) (other than any Lender that is a party to the Existing Credit
Agreement) shall (unless otherwise consented to by the Borrower) have a credit
rating with respect to senior, unsecured, non-credit enhanced, long-term
indebtedness for borrowed money below (x) BBB- by Standard & Poor’s Rating
Services, a division of The McGraw-Hill Companies, Inc. (“S&P”) or (y) Baa3 by
Moody’s Investors Service, Inc. (“Moody’s”)). Following the achievement of a
Successful Syndication, assignments of commitments hereunder shall be in
accordance with the terms set forth in the section titled “Assignments and
Participations” in Exhibit A hereto. It is agreed that such syndication,
including decisions as to institutions to be approached, shall occur in a manner
consistent with the syndication strategy agreed upon by the Arranger and the
Borrower prior to the date hereof, except to the extent the Arranger determines,
in consultation with the Borrower, that changes from such strategy are advisable
to facilitate successful syndication of the Facility. The commitment of MSSF
hereunder with respect to the Facility shall be reduced dollar-for-dollar as and
when commitments for the Facility are received from Lenders to the extent that
each such Lender becomes (i) party to this Commitment Letter as an additional
“Commitment Party” pursuant to a joinder agreement or other documentation
reasonably satisfactory to the Arranger and you or (ii) party to the applicable
Credit Documentation as a “Lender” thereunder. The Arranger intends to commence
syndication efforts as soon as is practicable after the execution of this
Commitment Letter by the parties hereto (but not before the public announcement
of the Transactions by you), and you agree to use your commercially reasonable
efforts to actively assist the Arranger in completing a syndication reasonably
satisfactory to the Arranger as soon after your acceptance of this Commitment
Letter as practicable until the earlier of (x) 60 days after the Closing Date
and (y) the date that a Successful Syndication is achieved. Such assistance
shall include, without limitation, (a) your using commercially reasonable
efforts to ensure that the Arranger’s syndication efforts benefit materially
from your existing lending and investment banking relationships, (b) direct
contact between appropriate senior management and advisors of the Borrower, on
the one hand, and the proposed Lenders, on the other hand, at reasonable times
and intervals to be mutually agreed, (c) to the extent requested by the
Arranger, your assistance in the preparation of a Confidential Information
Memorandum and other reasonably available customary marketing materials with
respect to you and your subsidiaries and (to the extent consistent with the
Acquisition Agreement) the Acquired Business (other than materials the
disclosure of which would violate a confidentiality agreement or waive
attorney-client privilege) in form and substance customary for transactions of
this type to be used in connection with the syndication and (d) the hosting,
with the Arranger, of one or more meetings or conference calls with prospective
Lenders, at times and locations to be mutually agreed upon, as deemed reasonably
necessary by the Arranger. Until the date that is the earlier of (i) the
achievement of a Successful Syndication and (ii) 60 days after the Closing Date,
you agree that there shall be no competing offering, placement or arrangement of
any commercial bank or other credit facilities by or on behalf of the Borrower
or any of its subsidiaries, in each case that would in the reasonable opinion of
the Arranger be expected to materially impair the primary syndication of the
Facility, without the prior written consent of the Arranger; provided, however,
that the foregoing shall not limit the ability of the Borrower or its
subsidiaries to arrange or renew accounts receivable sale or securitization
programs, to refinance or renew the Existing Credit Agreement (provided that
(x) any such refinancing thereof shall be in consultation with the Arranger and
(y) the aggregate commitments thereunder shall not be increased by more than
$500 million) or bilateral lines of credit, to issue commercial paper or other
short-term debt programs, including, without limitation, any domestic or foreign
working capital facility, to incur indebtedness under existing credit facilities
(up to the committed amounts under such facilities as of the date hereof), to
refinance indebtedness in the ordinary course of business (in amounts not to
exceed the amounts of the loans and commitments thereunder as of the date hereof
(taking into account any “incremental” or similar provisions contained therein),
or to arrange, renew or amend a federal new markets tax credit program or any
federal subsidized loans for one or more U.S. facilities of the Borrower or its
subsidiaries; and provided, further,

 

4



--------------------------------------------------------------------------------

that, in connection with any joint ventures of the Borrower, the foregoing shall
not limit the ability of the Borrower, its subsidiaries or any joint venture
entity (or entities) to arrange, renew or amend project financing (such project
financing, together with the financing described in the preceding proviso, the
“Permitted Financings” and the provisions of this sentence, the “clear market
provisions”). It is understood that nothing herein shall (i) obligate MSSF or
any of its affiliates to provide or arrange any Permitted Financing nor
(ii) require the Borrower or its subsidiaries to engage MSSF or its affiliates
to provide or arrange any Permitted Financing. The Arranger will manage all
aspects of the syndication in consultation with you, including, without
limitation, decisions as to the selection of institutions to be approached and
when they will be approached, when their commitments will be accepted, which
institutions will participate and the allocations of the commitments among the
Lenders. In acting as the Arranger, MSSF will have no responsibility other than
to arrange the syndication as set forth herein and shall in no event be subject
to any fiduciary or other implied duties. To assist the Arranger in its
syndication efforts, you agree promptly to prepare and provide to us all
customary information with respect to the Borrower and its subsidiaries and the
Transactions, including, without limitation, the financial information and
projections provided to the Arranger prior to the date hereof (the
“Projections”), as the Arranger may reasonably request in connection with the
arrangement and syndication of the Facility. Notwithstanding anything to the
contrary contained in this Commitment Letter or the Fee Letter, neither the
commencement nor the completion of any syndication of the Facility nor any of
your obligations to assist with the syndication of the Facility shall constitute
a condition precedent to the availability of the Facility on the Closing Date.
The Arranger and the Borrower agree to each use its commercially reasonable
efforts to negotiate, execute and deliver the Credit Documentation promptly
following execution of this Commitment Letter, with the initial drafts thereof
to be prepared by counsel to the Arranger.

You agree that the Arranger may make available any Information (as defined
below) and Projections (collectively, the “Company Materials”) to potential
Lenders by posting the Company Materials on IntraLinks, the Internet or another
similar electronic system (the “Platform”). You further agree to assist, at the
reasonable request of the Arranger, in the preparation of a version of a
confidential information memorandum and other customary marketing materials and
presentations to be used in connection with the syndication of the Facility to
potential Lenders who do not wish to receive material non-public information
(within the meaning of foreign (if applicable), United States federal and state
securities laws) with respect to the Borrower, the Target or their respective
subsidiaries, consisting exclusively of information or documentation that is
either (a) publicly available (or contained in the prospectus or other offering
memorandum for any securities to be issued by the Borrower in connection with
the Transactions) or (b) not material with respect to the Borrower, the Target
or their respective subsidiaries or any of their respective securities for
purposes of foreign (if applicable), United States federal and state securities
laws (all such information and documentation being “Public Lender Information”).
Any information and documentation that is not Public Lender Information is
referred to herein as “Private Lender Information.” You further agree, at our
reasonable request, to identify any document to be disseminated by the Arranger
to any Lender or potential Lender in connection with the syndication of the
Facility as either (i) containing Private Lender Information or (ii) containing
solely Public Lender Information (provided that the Borrower has been afforded a
reasonable opportunity to review such documents and comply with applicable
disclosure obligations under applicable law). Unless identified by you as
containing solely Public Lender Information, each document to be disseminated by
the Arranger will be deemed to be Private Lender Information unless you, after
receipt thereof, advise the Arranger otherwise in writing. You acknowledge that
the following documents will contain solely Public Lender Information (unless
you or your counsel notify us promptly that any such document contains Private
Lender Information and provided the Borrower has been afforded a reasonable
opportunity to review such documents and comply with disclosure obligations
under applicable law): (i) drafts and final Credit Documentation;
(ii) administrative materials prepared by the Arranger for potential Lenders
(e.g. a lender meeting invitation, allocation and/or funding and closing
memoranda), in each case to the extent submitted to the Borrower for review and
approval prior to distribution; and (iii) notification of changes in the terms
of the Facility.

 

5



--------------------------------------------------------------------------------

3. Information. You hereby represent and warrant (but the accuracy of such
representation shall not be a condition to the commitments hereunder or the
funding of the Facility on the Closing Date) that (a) all written information
(other than the Projections, estimates, forward looking statements and
information of a general economic or industry nature) (collectively, the
“Information”) that has been or will be made available to us or any of our
affiliates or any Lender or potential Lender by you, the Acquired Business, or
any of your or its representatives in connection with the Transactions, which in
the case of any Information relating to the Acquired Business shall be to the
best of your knowledge, is or will be, when taken as a whole, complete and
correct in all material respects and does not or will not, when taken as a
whole, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
misleading in light of the circumstances under which such statements are made
(and after giving effect to all supplements or updates thereto) and (b) the
Projections that have been made available to us or any of our affiliates or any
Lender or potential Lender by you or any of your representatives have been
prepared in good faith based upon assumptions believed by you to be reasonable
as of the date of the preparation of such Projections (it being understood that
such Projections are subject to significant uncertainties and contingencies,
many of which are beyond your control, that no assurance can be given that any
particular Projection will be realized, that actual results may differ from the
Projections and that such differences may be material). You agree that if at any
time prior to (i) if a Successful Syndication has been achieved by the Closing
Date, the Closing Date or (ii) if a Successful Syndication has not been achieved
by the Closing Date, the earlier of (x) the achievement of a Successful
Syndication and (y) 60 days after the Closing Date, any of the representations
in the preceding sentence would be incorrect in any material respect if the
Information and Projections were being furnished, and such representations were
being made, at such time, then you will promptly supplement, or cause to be
supplemented, the Information and Projections so that (to your knowledge with
respect to the Acquired Business prior to the Closing Date) such representations
will be correct in all material respects at such time. You acknowledge that we
will be entitled to use and rely on the Information and Projections without
independent verification thereof.

We reserve the right to employ the services of one or more of our affiliates in
providing services contemplated by this Commitment Letter and to allocate, in
whole or in part, to such affiliates certain fees payable to us in such manner
as we and our affiliates may agree.

4. Fees. As consideration for our commitments hereunder and the Arranger’s
agreement to perform the services described herein, you agree to pay the
non-refundable fees set forth in the Term Sheets and in the Fee Letter delivered
herewith from MSSF to you relating to the Facility and dated the date hereof
(the “Fee Letter”).

5. Indemnity and Expenses; Other Activities. You agree (a) to indemnify and hold
harmless each Commitment Party and its affiliates and each officer, director,
employee, advisor and agent of each Commitment Party or its affiliates (each, an
“indemnified person”) from and against any and all losses, claims, damages and
liabilities to which any such indemnified person may become subject arising out
of or in connection with this Commitment Letter, the Fee Letter, the Facility,
the use of the proceeds thereof, the Transactions or any claim, litigation,
investigation or proceeding relating to any of the foregoing, regardless of
whether any indemnified person is a party thereto and regardless of whether
brought by a third party or by the Borrower or any of its affiliates (any of the
foregoing, a “Proceeding”), and to reimburse each indemnified person upon demand
for any reasonable and documented legal or other expenses of one firm of counsel
for all such indemnified persons taken as a whole and, if necessary, of a single
local counsel in each relevant jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) (and, in the case of a conflict of
interest where the indemnified person affected by such conflict informs you of
such conflict, and thereafter retains its own counsel, of one additional firm of
counsel for each such group of similarly-situated affected indemnified persons,
taken as a whole) or other reasonable and documented out-of-pocket expenses
incurred in connection with investigating, defending or preparing to defend or
participating in any such Proceeding, provided that the foregoing indemnity will
not, as to any indemnified person, apply to losses, claims, damages, liabilities
or related expenses to the

 

6



--------------------------------------------------------------------------------

extent (i) they are found by a final, non-appealable judgment of a court of
competent jurisdiction to result primarily from the bad faith, gross negligence
or willful misconduct of such indemnified person or a material breach by such
indemnified person of its obligations under this Commitment Letter or the Fee
Letter or (ii) arising out of any Proceeding that does not involve an act or
omission of you or any of your affiliates and that is brought by an indemnified
person against any other indemnified person (other than in its capacity as an
arranger or agent under the Facility) and (b) subject to the Borrower’s written
expense reimbursement policies as delivered to the Arranger prior to its
execution of this Commitment Letter, to reimburse each Commitment Party and its
affiliates upon demand for all reasonable and documented out-of-pocket expenses
(including, without limitation, reasonable and documented fees, charges and
disbursements of one firm of counsel for all Commitment Parties and their
affiliates, taken as a whole and, if necessary, of a single local counsel in
each relevant jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) (and, in the case of a conflict of interest where
Commitment Party or its affiliate affected by such conflict informs you of such
conflict, and thereafter retains its own counsel, of one additional firm of
counsel for each such group of similarly-situated persons, taken as a whole)
incurred on or after June 1, 2014 (other than any reasonable and documented
fees, charges and disbursements of Weil, Gotshal & Manges LLP, which shall be
reimbursable regardless of when incurred) in connection with the Facility and
any related documentation (including, without limitation, this Commitment
Letter, the Fee Letter and the Credit Documentation) or the administration,
amendment, modification or waiver thereof. You further agree to pay all
reasonable and documented costs and expenses of each Commitment Party and its
affiliates (including, without limitation, reasonable and documented fees and
disbursements of counsel) incurred in connection with the enforcement of any of
its rights and remedies hereunder. Notwithstanding any other provision of this
Commitment Letter to the contrary, no indemnified person shall be liable for
(i) any damages arising from the use by unintended recipients of Information,
Projections or other materials obtained through electronic, telecommunications
or other information transmission systems, except to the extent such damages are
found by a final, non-appealable judgment of a court of competent jurisdiction
to have resulted from the bad faith, gross negligence or willful misconduct of
such indemnified person, or a material breach by such indemnified person of its
obligations under this Commitment Letter or the Fee Letter by such indemnified
person, or (ii) any special, indirect, consequential or punitive damages in
connection with the Commitment Letter, the Fee Letter, the Facility, the use of
proceeds thereof, the Transactions or any related transaction.

Notwithstanding anything to the contrary contained herein, you shall not be
liable for any settlement of any Proceeding effectuated without your prior
written consent (such consent not to be unreasonably withheld or delayed), but,
if settled with your written consent, or if there is a final judgment by a court
of competent jurisdiction against an indemnified person in any such Proceeding
for which you are required to indemnify such indemnified person pursuant to the
preceding paragraph, you agree to indemnify and hold harmless each indemnified
person from and against any and all losses, claims, damages, liabilities and
expenses by reason of such settlement or judgment in accordance with the
preceding paragraph. You will not, without the prior written consent of the
indemnified person, settle, compromise, consent to the entry of any judgment in
or otherwise seek to terminate any Proceeding in respect of which
indemnification may be sought hereunder (whether or not any indemnified person
is a party thereto) unless such settlement, compromise, consent or termination
(i) includes an unconditional release of each indemnified person from all
liability arising out of such Proceeding and (ii) does not include a statement
as to, or an admission of, fault, culpability, or a failure to act by or on
behalf of such indemnified person. Notwithstanding the foregoing paragraphs,
each indemnified person shall be obligated to refund or return any and all
amounts paid by you under the paragraph above to such indemnified person for any
losses, claims, damages, liabilities or expenses to the extent such indemnified
person is not (or is found not to be) entitled to payment of such amounts in
accordance with the terms hereof.

 

7



--------------------------------------------------------------------------------

You acknowledge that each Commitment Party and its affiliates (the term
“Commitment Party” as used below in this paragraph being understood to include
such affiliates) may be providing debt financing, equity capital or other
services (including, without limitation, financial advisory services) to other
companies in respect of which you may have conflicting interests or a commercial
or competitive relationship with and otherwise. In particular, you acknowledge
that Morgan Stanley & Co. LLC (“MS&Co.”) is acting as a buy-side financial
advisor to you in connection with the Transactions. You agree not to assert or
allege any claim based on actual or potential conflict of interest arising or
resulting from, on the one hand, the engagement of MS&Co. in such capacity and
our obligations hereunder, on the other hand. No Commitment Party will use
confidential information obtained from you by virtue of the transactions
contemplated hereby or other relationships with you in connection with the
performance by the Commitment Parties of services for other companies, and no
Commitment Party will furnish any such information to other companies or their
advisors. You also acknowledge that no Commitment Party has any obligation to
use in connection with the transactions contemplated hereby, or to furnish to
you, confidential information obtained from other companies. You acknowledge
that each Commitment Party is acting pursuant to a contractual relationship on
an arm’s length basis, and the parties hereto do not intend that any Commitment
Party or its affiliates act or be responsible as a fiduciary to the Borrower,
its management, stockholders, creditors or any other person. The Borrower hereby
expressly disclaims any fiduciary relationship and agrees that it is responsible
for making its own independent judgments with respect to any transactions
(including the Transactions) entered into between it and the Commitment Parties.
The Borrower also acknowledges that no Commitment Party has advised and none is
advising the Borrower as to any legal, accounting, regulatory or tax matters,
and that the Borrower is consulting its own advisors concerning such matters to
the extent it deems appropriate.

6. Governing Law, etc. This Commitment Letter and the Fee Letter shall be
governed by, and construed in accordance with, the law of the State of New York
without regard to principles of conflicts of law to the extent that the
application of the laws of another jurisdiction will be required thereby;
provided, however, that (a) the interpretation of the definition of “Acquired
Business Material Adverse Effect” and whether there shall have occurred an
Acquired Business Material Adverse Effect, (b) whether the Acquisition has been
consummated as contemplated by the Acquisition Agreement and (c) the
determination of whether the representations made by the Target are accurate and
whether as a result of any inaccuracy of any such representations you (or your
applicable affiliates) have the right to terminate your (or their) obligations,
or have the right not to consummate the Acquisition, under the Acquisition
Agreement, shall be governed by, and construed in accordance with, the laws of
the State of Delaware, without regard to any conflict of laws principles,
provisions or rules (whether of the State of Delaware or any other jurisdiction)
that would result in the application of the laws of any jurisdiction other than
the State of Delaware. The parties hereto hereby waive any right they may have
to a trial by jury with respect to any claim, action, suit or proceeding arising
out of or contemplated by this Commitment Letter or the Fee Letter. The parties
hereto irrevocably and unconditionally submit to the exclusive jurisdiction of
the federal and New York State courts located in the City of New York, Borough
of Manhattan (and appellate courts thereof) in connection with any dispute
related to, contemplated by, or arising out of this Commitment Letter and agree
that any service of process, summons, notice or document by registered mail
addressed to such party shall be effective service of process for any suit,
action or proceeding relating to any such dispute. The parties hereto
irrevocably and unconditionally waive, to the fullest extent permitted by
applicable law, any objection to the laying of venue of any such suit, action or
proceeding brought in any such court and agree that any final judgment in any
such suit, action or proceeding brought in any such court shall be conclusive
and may be enforced in other jurisdictions by suit upon the judgment or in any
other manner provided by law.

7. PATRIOT Act. We hereby notify you that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (October 26, 2001), as amended)
(the “PATRIOT Act”), the Commitment Parties and the other Lenders may be
required to obtain, verify and record information that identifies you, which
information includes your name and address, and other information that will
allow the Commitment Parties and the other Lenders to identify you in accordance
with the PATRIOT Act. This notice is given in accordance with the requirements
of the PATRIOT Act and is effective for each Commitment Party and the other
Lenders.

 

8



--------------------------------------------------------------------------------

8. Confidentiality. This Commitment Letter is delivered to you on the
understanding that neither this Commitment Letter nor the Fee Letter nor any of
their terms or substance shall be disclosed, directly or indirectly, to any
other person except (a) to your officers, directors, employees, stockholders,
partners, members, accountants, attorneys, agents and advisors on a confidential
and need-to-know basis, (b) as may be required by law or compelled in a judicial
or administrative proceeding or as otherwise required by law or requested by a
governmental authority (in which case you agree to the extent permitted under
applicable law to inform us promptly thereof), (c) this Commitment Letter and
the Fee Letter (provided that the Fee Letter is redacted in a manner
satisfactory to MSSF) may be disclosed to the Seller, the Target and their
respective officers, directors, employees, accountants, attorneys, agents and
advisors on a confidential and need-to-know basis, (d) this Commitment Letter
(but not the Fee Letter) may be disclosed (i) in any prospectus or offering
memorandum relating to the Permanent Financing, (ii) to the extent you
reasonably determine that such disclosure is advisable to comply with your
obligations under securities and other applicable laws, in any public filing in
connection with the Transactions or the financing thereof (in which case you
agree to inform us promptly thereof), (iii) to potential lenders or participants
or prospective lenders or participants and their respective officers, directors,
employees, attorneys, accountants and advisors, (e) with respect to the
Commitment Letter only, to rating agencies on a confidential basis, (f) you may
disclose the existence of the Fee Letter and a generic description of the
sources and uses (in a manner that does not disclose the amount of any
individual fees paid in connection with the Transactions) in connection with the
Transactions as part of any projections or pro forma information in customary
marketing materials, (g) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Commitment Letter,
the Fee Letter, or the transaction contemplated thereby or enforcement hereof
and thereof and (h) with our prior written consent; provided that the foregoing
restrictions shall cease to apply with respect to the Commitment Letter (but not
with respect to the Fee Letter and its terms and substance) after your
acceptance of this Commitment Letter and the Fee Letter and after the Commitment
Letter has become publicly available as a result of disclosure in accordance
with the terms of this paragraph.

Each Commitment Party will treat as confidential all confidential information
provided to it by or on behalf of the Borrower hereunder; provided, that nothing
herein shall prevent such person from disclosing any such information (i) to any
Lenders or participants or prospective Lenders or participants, (ii) to its
officers, directors, employees, accountants, attorneys, agents, advisors and to
actual or prospective assignees and participants on a confidential and
need-to-know basis, (iii) as may be compelled in a judicial or administrative
proceeding or as otherwise required by law or requested by a governmental
authority (in which case such person agrees to the extent permitted under
applicable law to inform you promptly thereof prior to such disclosure to the
extent practicable), (iv) to any rating agency on a confidential basis, (v) as
requested by any state, federal or foreign authority or examiner regulating
banks or banking, (vi) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Commitment Letter, the Fee
Letter, or the transaction contemplated thereby or enforcement hereof and
thereof, (vii) to any of its affiliates who are informed of the confidential
nature of such information and are or have been advised of their obligation to
keep information of this type confidential and (viii) to the extent such
confidential information becomes publicly available (x) other than as a result
of a breach of this provision or (y) to it from a source, other than the
Borrower, which it has no reason to believe has any confidentiality or fiduciary
obligation to the Borrower with respect to such information; provided, that the
disclosure of any such information to any Lenders or prospective Lenders or
participants or prospective participants referred to above shall be made subject
to the acknowledgment and acceptance by such Lender or prospective Lender or
participant or prospective participant that such information is being
disseminated subject to customary confidentiality undertakings (including by way
of “click-through” acknowledgments) in accordance with the standard syndication
processes of the Arranger or customary market standards for dissemination of
such types of information; provided, further, that the foregoing obligations of
the Commitment Parties shall remain in effect until the earlier of (i) two years
from the date hereof, and (ii) the execution and delivery of the Credit
Documentation by the parties thereto, at which time any confidentiality
undertaking in the Credit Documentation shall supersede the provisions in this
paragraph.

 

9



--------------------------------------------------------------------------------

9. Miscellaneous. This Commitment Letter shall not be assignable by you without
our prior written consent (and any purported assignment without such consent
shall be null and void), is intended to be solely for the benefit of the parties
hereto and is not intended to confer any benefits upon, or create any rights in
favor of, any person other than the parties hereto and the indemnified persons.
We may assign our commitments and agreements hereunder, in whole or in part, to
any of our affiliates (it being understood and agreed that no such assignment to
an affiliate shall reduce the amount of our commitments hereunder or otherwise
relieve, release or novate us from our obligations hereunder except as expressly
provided for in Section 2 above) and, subject to the applicable requirements set
forth in Section 2 above, to any proposed Lender prior to the Closing Date, and
not otherwise. This Commitment Letter may not be amended or waived except by an
instrument in writing signed by you and us. This Commitment Letter may be
executed in any number of counterparts, each of which shall be an original, and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed signature page of this Commitment Letter by electronic transmission
(including by facsimile or electronic .pdf) shall be effective as delivery of a
manually executed counterpart hereof. This Commitment Letter and the Fee Letter
are the only agreements that have been entered into among us with respect to the
Facility and set forth the entire understanding of the parties with respect
thereto. No individual has been authorized by any Commitment Party or its
affiliates to make any oral or written statements that are inconsistent with
this Commitment Letter or the Fee Letter.

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including an agreement to negotiate in good faith the Credit Documentation by
the parties hereto in a manner consistent with this Commitment Letter, it being
acknowledged and agreed that the commitments provided hereunder are subject
solely to the conditions precedent as provided herein. It is understood and
agreed that nothing contained in this Commitment Letter or the Fee Letter
obligates you or any of your affiliates to consummate the Acquisition or draw
down any portion of the Facility.

Without your prior written consent, MSSF may not use the name of the Borrower or
the Target or any of their respective affiliates or place advertisements in
financial and other newspapers and periodicals or on a home page or similar
place for dissemination of information on the Internet or worldwide web or
circulate similar promotional materials in the form of a “tombstone” or
otherwise (including any oral communications), describing the names of the
Borrower, Target and their respective affiliates (or any of them) or the amount,
type and closing date of such Transactions; provided, however, that in no event
shall MSSF be prohibited from using such names or information in connection with
its syndication efforts hereunder, as contemplated herein, or from using any
publicly disclosed information (it being understood that such matters shall
still be in consultation with the Borrower).

The compensation, reimbursement, indemnification, confidentiality, syndication
and clear market provisions contained herein and in the Fee Letter shall remain
in full force and effect regardless of whether Credit Documentation shall be
executed and delivered and notwithstanding the termination of this Commitment
Letter or our commitments hereunder; provided, that your and our respective
obligations (as applicable) with respect to (a) the syndication and clear
markets provisions shall survive only until the until the earlier of (i) 60 days
after the Closing Date and (ii) the achievement of a Successful Syndication,
(b) confidentiality shall terminate in accordance with and to the extent
provided in Section 8 hereof and (c) the compensation, reimbursement and
indemnification provisions contained herein shall be superseded by the
corresponding provisions of the Credit Documentation to the extent covered
thereby. You may terminate our commitments hereunder at any time subject to the
provisions of the immediately preceding sentence.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and the Fee Letter by returning to us executed
counterparts hereof and of the Fee Letter prior to the earlier of (i) 9:00 a.m.
(New York City time), June 26, 2014 and (ii) the time of the public announcement
of the Acquisition. If the Commitment Letter and Fee Letter have not been
executed and

 

10



--------------------------------------------------------------------------------

returned as described in the preceding sentence by such earlier time, then the
Commitment Parties’ offer hereunder shall terminate at such earlier time. After
your execution and delivery to us of this Commitment Letter and the Fee Letter,
our outstanding commitments with respect to the Facility in this Commitment
Letter shall automatically terminate upon the earliest to occur of (i) the
execution and delivery of the Credit Documentation by all parties thereto,
(ii) April 3, 2015 (the “Commitment Termination Date”), if the Credit
Documentation shall not have been executed and delivered by all parties thereto
and (iii) the date of abandonment of the Acquisition or termination of your or
Acquisition Sub’s obligations under the Acquisition Agreement to consummate the
Acquisition.

[remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

Very truly yours, MORGAN STANLEY SENIOR FUNDING, INC. By:  

/s/ Anish M. Shah

  Name: Anish M. Shah   Title: Managing Director

[SIGNATURE PAGE TO COMMITMENT LETTER]



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first written above by:

ALCOA INC. By:  

/s/ Peter Hong

  Name: Peter Hong   Title: Vice President and Treasurer

[SIGNATURE PAGE TO COMMITMENT LETTER]



--------------------------------------------------------------------------------

Exhibit A

PROJECT DIAMOND

364-DAY SENIOR UNSECURED BRIDGE FACILITY

Summary of Terms and Conditions

Capitalized terms not otherwise defined herein shall have the same meanings as
specified with respect thereto in the Commitment Letter to which this Exhibit A
is attached.

 

I.   PARTIES   Borrower:    Alcoa Inc. (the “Borrower”).   Guarantors:    In the
event that the aggregate principal amount of loans borrowed by “Borrowing
Subsidiaries” under the Existing Credit Agreement (or any refinancing or
replacement thereof) at any time exceeds $250 million, each such “Borrowing
Subsidiary” shall unconditionally guarantee the Facility (each such “Borrowing
Subsidiary”, a “Guarantor”) but excluding any (i) non-domestic subsidiary, (ii)
direct and indirect domestic subsidiaries that are disregarded entities for
United States federal income tax purposes and substantially all of whose assets
consist (directly or indirectly through disregarded entities) of the capital
stock of nondomestic subsidiaries that are controlled foreign corporations (any
such entity, together with any non-domestic subsidiary, a “Foreign Subsidiary”)
or (iii) direct or indirect domestic subsidiary that is a subsidiary of a
Foreign Subsidiary that is a controlled foreign corporation, in each case, to
the extent that such subsidiary does not guarantee the obligations of the
Borrower under the Existing Credit Agreement.   Sole Lead Arranger      and Sole
Bookrunner:    Morgan Stanley Senior Funding, Inc. (“MSSF”) will act as sole
lead arranger and sole bookrunner for the Facility (in such capacities, the
“Arranger”).   Administrative Agent:    MSSF will act as the sole and exclusive
administrative agent for the Facility (in such capacity, the “Administrative
Agent”).   Lenders:    A syndicate of banks, financial institutions and other
entities, including MSSF and/or any of its affiliates, arranged by the Arranger
in accordance with the syndication provisions of the Commitment Letter
(collectively, the “Lenders”). II.   THE FACILITY   Type and Amount of Facility:
   364-day senior unsecured term loan bridge facility in an aggregate principal
amount of $2.5 billion (the “Facility”).



--------------------------------------------------------------------------------

  Availability:    The loans (the “Loans”) under the Facility shall be made in a
single drawing on the Closing Date and any undrawn commitments under the
Facility (the “Commitments”) shall automatically be terminated at 5:00 P.M. (New
York City time) on the Closing Date.   Maturity:    The Loans shall mature and
be payable in full on the date that is 364 days after the Closing Date (the
“Maturity Date”). There shall be no amortization with respect to the Loans.  
Purpose:    The proceeds of the Loans shall be used to finance the Transactions
(including repayment or redemption of the existing material indebtedness of the
Target) and fees and expenses in connection therewith. III.   CERTAIN PAYMENT
PROVISIONS   Fees and Interest Rates:    As set forth on Annex I to this Exhibit
A.   Optional Prepayments:    The Loans may be prepaid at par by the Borrower
without premium or penalty (other than the payment of customary LIBO Rate
breakage amounts) in minimum amounts to be agreed upon. Any optional prepayments
of the Loans may not be reborrowed.   Mandatory Prepayments/      Commitment
Reductions:    The following amounts shall be applied (without duplication) to
prepay the Loans (and, prior to the Closing Date, the Commitments, pursuant to
the Commitment Letter and the Credit Documentation, shall be automatically and
permanently reduced by such amounts):     

(a)    100% of the net cash proceeds (including in escrow) of any incurrence of
other debt (other than Excluded Debt (as defined below)) and any sale or
issuance of debt securities, equity securities or equity-linked securities
(other than issuances pursuant to employee or director stock plans or other
similar compensation arrangements or upon conversion or exercise of outstanding
securities or options) by the Borrower or any of its subsidiaries, in each case
on or after the date of the Commitment Letter; and

    

(b)    100% of the net cash proceeds to the extent not reinvested or committed
to be reinvested within 9 months following receipt) of any asset sale or other
disposition (including as a result of casualty or condemnation) by the Borrower
or any of its subsidiaries, in each case on or after the date of the Commitment
Letter, except for (i) the sale of inventory, receivables or other assets, in
each case, in the ordinary course of business and (ii) asset sales and
dispositions having net cash proceeds up to $250 million in aggregate.

 

2



--------------------------------------------------------------------------------

     For the purposes hereof, “Excluded Debt” means (i) intercompany debt among
the Borrower and/or its subsidiaries, (ii) existing ordinary course foreign
credit lines, (iii) the Permitted Financings (as defined in the Commitment
Letter) and (iv) other debt (other than the Permanent Financing) in an aggregate
principal amount up to $100 million.      Any mandatory prepayment of the Loans
may not be reborrowed.      In addition, the Commitments shall be automatically
and permanently reduced by the amount of commitments obtained by the Borrower or
any of its subsidiaries upon entering into a committed but unfunded term loan or
similar agreement in connection with the financing of the Transactions, to the
extent that the conditions to availability thereof are no more restrictive than
the conditions to availability of the Facility. IV.   CERTAIN CONDITIONS     
Conditions to Availability of      Loans:   

The Facility shall be available on the date (the “Closing Date”) on which the
conditions precedent set forth in the Commitment Letter and Exhibit B attached
thereto are satisfied.

V.   CERTAIN DOCUMENTATION MATTERS   Credit Documentation:    The definitive
credit documentation for the Facility (the “Credit Documentation”) shall be (i)
substantially similar in all material respects to the Existing Credit Agreement,
(ii) consistent with the Commitment Letter (including this Exhibit A) and (iii)
subject to the Limited Conditionality Provision.   Representations &     
Warranties, Covenants      and Events of Default:    The Credit Documentation
shall contain representations and warranties (each to be made on the date of the
Credit Documentation and the Closing Date), covenants and events of default
which are customary for financings of this type and substantially similar in all
material respects to the corresponding provisions of the Existing Credit
Agreement; provided that (without limiting the foregoing) the representations
and warranties shall include customary representations to be agreed with respect
to solvency, OFAC and use of proceeds not in violation of the FCPA.   Financial
Covenant:    A ratio of indebtedness to consolidated net worth of the Borrower
and its consolidated subsidiaries not to be greater than 1.50:1.00, calculated
on a basis consistent with the Existing Credit Agreement.

 

3



--------------------------------------------------------------------------------

  Voting:    Amendments and waivers with respect to the Credit Documentation
shall require, subject to the “Defaulting Lender” provisions referred to below,
the approval of Lenders holding not less than a majority of the aggregate amount
of the Loans and commitments under the Facility (the “Required Lenders”), except
that (a) the consent of each Lender directly affected thereby shall be required
with respect to (i) reductions in the amount or extensions of the scheduled date
of final maturity of any Loan, (ii) reductions in the rate of interest or any
fee or extensions of any due date thereof, (iii) increases in the amount or
extensions of the expiry date of any Lender’s commitment and (iv) modifications
to the pro rata provisions of the Credit Documentation and (b) the consent of
100% of the Lenders shall be required with respect to (i) modifications to any
of the voting percentages and (ii) releases of any Guarantor from its guarantee.
  Defaulting Lender:    The Credit Documentation shall contain “Defaulting
Lender” provisions substantially consistent with the corresponding provisions of
the Existing Credit Agreement, including, without limitation, the ability to
require that a “Defaulting Lender” transfer its commitments to a willing
replacement Lender.   Assignments and      Participations:    The Lenders shall
be permitted to assign all or a portion of their Loans and Commitments with the
consent, not to be unreasonably withheld or delayed, of (a) the Borrower, unless
(i) the assignee is a Lender, an affiliate of a Lender or, only with respect to
an assignment made after the Closing Date, an approved fund, (ii) an event of
default under the Credit Documentation for non-payment or bankruptcy has
occurred and is continuing or (iii) during the period before a Successful
Syndication (as defined in the Fee Letter) has been achieved, such consent is
not required pursuant to the syndication provisions of the Commitment Letter,
and (b) the Administrative Agent, unless a Loan is being assigned to an existing
Lender, an affiliate thereof or, only with respect to an assignment made after
the Closing Date, an approved fund. In the case of partial assignments (other
than to another Lender or to an affiliate of a Lender), the minimum assignment
amount shall be $5,000,000, unless otherwise agreed by the Borrower and the
Administrative Agent. If the consent of the Borrower is required in connection
with any assignment, it shall be deemed to have provided such consent unless it
has notified the Administrative Agent of its refusal to give such consent with
ten (10) business days of receiving a written request for its consent to such
assignment.      The Lenders shall also be permitted to sell participations in
their Loans. Participants shall have the same (but no greater) benefits as the
Lenders with respect to yield protection and increased cost provisions. Voting
rights of participants shall be limited to those matters with respect to which
the affirmative vote of the specific Lender from which it purchased its
participation would be required as described under “Voting” above.     
Customary pledges of Loans in accordance with applicable law shall be permitted
without restriction. Promissory notes shall be issued under the Bridge Facility
only upon request.

 

4



--------------------------------------------------------------------------------

  Yield Protection:    The Credit Documentation shall contain customary
provisions (a) protecting the Lenders against increased costs or loss of yield
resulting from changes in reserve, tax, capital adequacy and other requirements
of law (provided, that for the purposes of determining a change in law, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and Basel III, and all
requests, rules, guidelines or directives promulgated under, or issued in
connection with, either of the foregoing, shall be deemed to have been
introduced or adopted after the date of the Credit Documentation, regardless of
the date enacted, adopted or issued; provided further, that the applicable
Lender is generally seeking, or intending to generally seek, comparable
compensation from similarly situated borrowers under similar credit facilities
(to the extent such Lender has the right under such similar credit facilities to
do so) and from changes in withholding or other taxes (other than franchise or
income taxes) and (b) indemnifying the Lenders for “breakage costs” incurred in
connection with, among other things, any payment or prepayment of a LIBOR Loan
(as defined in Annex I) on a day other than the last day of an interest period
with respect thereto or any failure to borrow a LIBOR Loan on the date specified
in the applicable borrowing notice.   Expenses and      Indemnification:    The
Borrower shall pay (a) subject to the Borrower’s written expense reimbursement
policies as disclosed to the Arranger prior to its execution of the Commitment
Letter, all reasonable and documented out-of-pocket expenses of the
Administrative Agent and the Arranger incurred on or after June 1, 2014 (other
than reasonable and documented fees, disbursements and other charges of Weil,
Gotshal & Manges LLP, which shall be reimbursable regardless of when incurred)
and associated with the syndication of the Facility and the preparation,
execution, delivery and administration of the Credit Documentation and any
amendment or waiver with respect thereto (including, without limitation, the
reasonable and documented fees, disbursements and other charges of counsel (but
limited, in the case of legal fees and expenses, to the reasonable and
documented fees, disbursements and other charges of one counsel to the
Administrative Agent and the Arranger taken as a whole and, if necessary, of one
local counsel in any relevant jurisdiction) and (b) all reasonable and
documented out-of-pocket expenses of the Administrative Agent and the Lenders
(including, without limitation, the fees, disbursements and other charges of
counsel) in connection with the enforcement of the Credit Documentation (but
limited, in the case of legal fees and expenses, to the reasonable and
documented fees, disbursements and other charges of one counsel to the
Administrative Agent and the Lenders taken as a whole and, if necessary, of one
local counsel in any relevant jurisdiction, and solely in the case of a conflict
of interest, one additional counsel in each relevant jurisdiction to each group
of affected persons similarly situated taken as a whole).

 

5



--------------------------------------------------------------------------------

     The Administrative Agent, the Arranger and the Lenders (and their
affiliates and their respective officers, directors, employees, advisors and
agents) will have no liability for, and will be indemnified and held harmless
against, any loss, liability, cost or expense incurred in respect of the
financing contemplated hereby or the use or the proposed use of proceeds of the
Facility (except to the extent found by a final, non-appealable judgment of a
court of competent jurisdiction to have resulted primarily from the gross
negligence, bad faith or willful misconduct of, or material breach of the Credit
Documentation by the indemnified party) (but limited, in the case of legal fees
and expenses, to the reasonable and documented fees, disbursements and other
charges of one counsel to all indemnified persons taken as a whole and, if
necessary, of one local counsel in any relevant jurisdiction, and solely in the
case of a conflict of interest, one additional counsel in each relevant
jurisdiction to each group of affected indemnified persons similarly situated
taken as a whole).   Governing Law and Forum:    New York.   Counsel to the     
Administrative Agent and      the Arranger:    Weil, Gotshal & Manges LLP.

 

6



--------------------------------------------------------------------------------

Annex I

Interest and Certain Fees

 

Interest Rate Options:    The Borrower may elect that the Loans bear interest at
a rate per annum equal to:   

(i) the ABR plus the Applicable Margin; or

  

(ii) the Adjusted LIBO Rate plus the Applicable Margin.

   As used herein:    “ABR” means, for any day, a fluctuating rate per annum
equal to the highest of (i) the federal funds effective rate from time to time
plus 0.50%, (ii) the rate of interest per annum from time to time published in
the “Money Rates” section of The Wall Street Journal as being the “Prime Lending
Rate” or, if more than one rate is published as the Prime Lending Rate, then the
highest of such rates (the “Prime Rate”) (each change in the Prime Rate to be
effective as of the date of publication in The Wall Street Journal of a “Prime
Lending Rate” that is different from that published on the preceding domestic
business day); provided, that in the event that The Wall Street Journal shall,
for any reason, fail or cease to publish the Prime Lending Rate, the
Administrative Agent shall choose a reasonably comparable index or source to use
as the basis for the Prime Lending Rate and (iii) the one month Adjusted LIBO
Rate plus 1.00%. Each change in any interest rate provided for herein based upon
the ABR resulting from a change in the Prime Lending Rate, the federal funds
effective rate or the Adjusted LIBO Rate shall take effect at the time of such
change in the Prime Lending Rate, the federal funds effective rate, or the
Adjusted LIBO Rate, respectively.    “Adjusted LIBO Rate” means the LIBO Rate,
as adjusted for statutory reserve requirements for eurocurrency liabilities (if
any).    “Applicable Margin” means a percentage determined in accordance with
the pricing grid attached hereto as Annex I-A (the “Pricing Grid”).    “LIBO
Rate” means the rate for eurodollar deposits in the London interbank market for
a period of one, two, three or six months, in each case as selected by the
Borrower, appearing on Page LIBOR01 of the Reuters screen.
Interest Payment Dates:    In the case of Loans bearing interest based upon the
ABR (“ABR Loans”), quarterly in arrears on the last business day of each March,
June, September and December.

 

1



--------------------------------------------------------------------------------

   In the case of Loans bearing interest based upon the Adjusted LIBO Rate
(“LIBOR Loans”), on the last day of each relevant interest period and, in the
case of any interest period longer than three months, on each successive date
three months after the first day of such interest period.

Commitment Fees:

   The Borrower shall pay, or cause to be paid, commitment fees (the “Commitment
Fees”) to each Lender under the Facility calculated at a rate per annum equal to
0.25% on the daily average undrawn Commitments of such Lender, accruing during
the period commencing on the later of (i) the date that is 60 days following the
date of the Commitment Letter and (ii) the date of execution of the credit
agreement for the Facility, payable in arrears upon the earlier to occur of (i)
the Closing Date and (ii) the termination of the Commitments. Duration Fees:   
The Borrower shall pay, or cause to be paid, duration fees (the “Duration Fees”)
for the account of each Lender in amounts equal to the percentage, as determined
in accordance with the grid below, of the principal amount of the Loan of such
Lender outstanding at the close of business, New York City time, on each date
set forth in the grid below, payable on each such date:   

Duration Fees

  

90 days after the
Closing Date

  

180 days after the
Closing Date

  

270 days after the
Closing Date

   0.50%    1.00%    1.50% Default Rate:    At any time when the principal of or
interest on any Loan or any fee or other amount payable by the Borrower is not
paid when due, such overdue amount shall bear interest at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% above the rate otherwise
applicable thereto or (ii) in the case of any other amount, 2% above the rate
applicable to ABR Loans. Rate and Fee Basis:    All per annum rates shall be
calculated on the basis of a year of 360 days (or 365/366 days, in the case of
ABR Loans the interest rate payable on which is then based on the Prime Rate)
for actual days elapsed.

 

2



--------------------------------------------------------------------------------

Annex I-A

to Exhibit A

Project Diamond

Bridge Facility Pricing Grid

 

Borrower’s Index Debt Rating (S&P or Moody’s)

   Applicable Margin      Closing Date through
89 days after Closing
Date      90 days after Closing
Date through 179
days after Closing
Date      180 days after
Closing Date through
269 days after
Closing Date      270 days after
Closing Date and
thereafter      ABR
Loans      LIBOR
Loans      ABR
Loans      LIBOR
Loans      ABR
Loans      LIBOR
Loans      ABR
Loans      LIBOR
Loans  

³ BBB / Baa2

     50 bps         150 bps         100 bps         200 bps         150 bps   
     250 bps         200 bps         300 bps   

³ BBB- / Baa3

     75 bps         175 bps         125 bps         225 bps         175 bps   
     275 bps         225 bps         325 bps   

³ BB+ / Ba1

     100 bps         200 bps         150 bps         250 bps         200 bps   
     300 bps         250 bps         350 bps   

£ BB / Ba2

     125 bps         225 bps         175 bps         275 bps         225 bps   
     325 bps         275 bps         375 bps   

For purposes of the foregoing, (a) if neither Moody’s nor S&P shall have in
effect a rating for any Index Debt (other than by reason of the circumstances
referred to in the penultimate sentence of this paragraph), then both such
rating agencies shall be deemed to have established ratings for such Index Debt
in the lowest rating level; (b) if only one of Moody’s and S&P shall have in
effect a rating for any Index Debt, then the Applicable Margin shall be
determined on the basis of such single rating; (c) if the ratings established or
deemed to have been established by Moody’s or S&P for any Index Debt shall fall
within different rating levels, the Applicable Margin shall be based on the
rating level corresponding to the higher of such ratings, unless such ratings
differ by two or more rating levels, in which case the Applicable Margin will be
based upon the rating level one level below the rating level corresponding to
the higher of such ratings; and (d) if any rating for any Index Debt established
or deemed to have been established by Moody’s or S&P shall be changed (other
than as a result of a change in the rating system of Moody’s or S&P), such
change shall be effective as of the date on which it is first announced by the
applicable rating agency. Each change in the Applicable Margin shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change. If
the rating system of Moody’s or S&P shall change, or if any such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Borrower and the Lenders shall negotiate in good faith to amend the references
to specific ratings to reflect such changed rating system or the
non-availability of ratings from such rating agency, and pending the
effectiveness of any such amendment, the ratings of such rating agency most
recently in effect prior to such change or cessation shall be employed in
determining the Applicable Margin. For the purposes hereof, “Index Debt” means
the senior, unsecured, non-credit enhanced, long-term indebtedness for borrowed
money of the Borrower.



--------------------------------------------------------------------------------

Exhibit B

PROJECT DIAMOND

364-DAY SENIOR UNSECURED BRIDGE FACILITY

Conditions Precedent to Loans

The Commitments of the Lenders in respect of the Facility and the extensions of
credit thereunder shall be conditioned upon satisfaction of the following
conditions precedent on or before the Commitment Termination Date:

1. The Borrower and the required guarantors (if any) shall have executed and
delivered the Credit Documentation (which documentation shall be consistent with
the applicable terms of the Commitment Letter).

2. (i) The Acquisition shall have been, or shall substantially concurrently with
the funding under the Facility be, consummated in accordance with terms of the
Acquisition Agreement which shall be executed by all of the parties thereto in
the form of the execution version thereof provided to the Arranger prior to its
execution of the Commitment Letter and (ii) no provision of the Acquisition
Agreement shall have been waived, amended, supplemented or otherwise modified,
and no consent or request by the Borrower or any of its subsidiaries shall have
been provided thereunder, in each case which is materially adverse to the
interests of the Lenders without the Arranger’s prior written consent (such
consent not to be unreasonably withheld or delayed); provided that any increase
or reduction of the purchase price for the Acquisition of less than 10% of such
purchase price shall be deemed not materially adverse to the interests of the
Lenders.

3. The Arranger shall have received (i) audited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the
Borrower and its subsidiaries for the last three full fiscal years ended at
least 60 days prior to the Closing Date, and unaudited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Borrower and its subsidiaries for each subsequent fiscal quarter ended at
least 40 days prior to the Closing Date, which shall have been reviewed by the
independent accountants for the Borrower as provided in Statement of Auditing
Standards No. 100, in each case prepared in conformity with U.S. GAAP (it being
understood that, with respect to such financial information for each such fiscal
year and subsequent interim period, such condition shall be deemed satisfied
through the filing by the Borrower of its annual report on Form 10-K or
quarterly report on Form 10-Q with respect to such fiscal year or interim
period); (ii) solely if, and to the extent required by Rule 3-05 and Article 11
of Regulation S-X under the Securities Act of 1933, as amended (the “Securities
Act”) in connection with an offering of securities under the Securities Act,
(x) audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Acquired Business and unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Acquired Business, in each case prepared in
conformity with IFRS or U.S. GAAP, as applicable and (y) pro forma financial
statements, which in each case meet the requirements of Regulation S-X under the
Securities Act, and all other accounting rules and regulations of the SEC
promulgated thereunder applicable to a Registration Statement under such Act on
Form S-1.

4. The Lenders, the Administrative Agent, the Commitment Parties and the
Arranger shall have received all fees and expenses required to be paid and due
under this Commitment Letter, the Fee Letter or the Credit Documentation on or
before the Closing Date for which invoices have been presented at least 2
business days prior to the Closing Date.



--------------------------------------------------------------------------------

5. The Lenders shall have received (i) such legal opinions from such counsel to
the Borrower as may be reasonably required by the Administrative Agent (subject
to the Limited Conditionality Provision), corporate organizational documents,
good standing and officer certificates (including, without limitation, a
customary certificate that the conditions precedent contained herein have been
satisfied as of the Closing Date and a certificate substantially in the form of
Annex I hereto from the chief financial officer of the Borrower demonstrating
the solvency (on a consolidated basis) of the Borrower and its subsidiaries as
of the Closing Date on a pro forma basis for the Transactions), resolutions and
other instruments, each as is customary for transactions of this type and
reasonably satisfactory to the Administrative Agent and (ii) at least 5 business
days prior to the Closing Date, documentation and other information required
with respect to the PATRIOT Act and related compliance to the extent requested
by any Lender through the Administrative Agent at least 10 business days prior
to the Closing Date.

6. (i) There shall exist no default or event of default under the Credit
Documentation corresponding to the following provisions of the Existing Credit
Agreement: Sections 7(b), (d) (solely with respect to breaches of
Section 5.06(a), Section 6.01 and 6.02), (f), (g) and (h) at the time of, and
after giving effect to, the extensions of credit under the Facility on the
Closing Date and (ii) each of the Acquisition Agreement Representations and the
Specified Representations shall be true and correct in all material respects
(without duplication of any materiality or “material adverse effect”
qualifications set forth therein), in each case, at the time of, and after
giving effect to, the extensions of credit under the Facility on the Closing
Date, except in the case of any Acquisition Agreement Representation or
Specified Representation which expressly relates to a given date or period, in
which case such representation and warranty shall be true and correct in all
material respects (without duplication of any materiality or “material adverse
effect” qualifications set forth therein) as of such given date or period, as
the case may be.

 

2



--------------------------------------------------------------------------------

Annex I

to Exhibit B

FORM OF SOLVENCY CERTIFICATE

SOLVENCY CERTIFICATE

of

BORROWER AND ITS SUBSIDIARIES

Pursuant to Section [•] of the Credit Agreement, the undersigned hereby
certifies, solely in such undersigned’s capacity as [chief financial officer]
[chief accounting officer] [specify other officer with equivalent duties] of the
Borrower, and not individually, as follows:

As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the Loans under the Credit Agreement, and
after giving effect to the application of the proceeds of such indebtedness:

 

  a. The fair value of the assets of the Borrower and its subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

  b. The present fair saleable value of the property of the Borrower and its
subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

  c. The Borrower and its subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

  d. The Borrower and its subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

[Signature Page Follows]

 

B-I-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as [chief financial officer] [chief accounting officer]
[specify other officer with equivalent duties] of the Borrower, on behalf of the
Borrower, and not individually, as of the date first stated above.

 

[                                ] By:  

 

Name:   Title:  

 

B-I-2